Citation Nr: 1243067	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to May 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran served during the Vietnam era, but not that he served in the Republic of Vietnam.  

2.  Competent evidence shows that the Veteran's diabetes mellitus was not present during service or for many years after service; it is not otherwise attributable to the Veteran's period of service.


CONCLUSION OF LAW

The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim of service connection.

In compliance with the Board's October 2010 remand, VA sent the Veteran a November 2010 letter, requesting that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his diabetes mellitus since service and asking that he provide any additional details he can recall about his being in Vietnam, such as the unit designation to which the RF101 aircraft he worked on were assigned.  Thereafter, VA sought verification of the Veteran's claimed presence in the Republic of Vietnam by contacting the Department of the Air Force, Defense Personnel Records Image Retrieval System (CURR), and the Air Force Historical Research Agency.  Thus VA has complied with the October 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

VA treatment records show a diagnosis of diabetes mellitus.  Diabetes mellitus is among the conditions for which service connection can be presumed if the Veteran is found to have been exposed to herbicides.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Thus, the Board will first consider whether the evidence shows exposure to herbicides.

Exposure to an herbicide agent is presumed for veterans who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f).  In this regard, the Veteran has alleged that he served on temporary duty (TDY) at Tan Son Nhut Air Base, Vietnam, from May 1964 to August 1964.  See October 2004 Statement; June 2007 VA Form 9.

The record places the Veteran in Japan and Korea during his service.  The Veteran's service personnel records show that he had overseas/foreign service in Okinawa from February 1963 to September 1964 with the 18th Field Maintenance Squadron and during a period of TDY for 112 days from December 1964 to March 1965.  His military occupational specialty (MOS) was aircraft repairman.  His August 1964 performance report noted that he had "completed a TDY which the location and mission accomplishment was classified."  At the time of his TDY in December 1964, the Veteran was assigned to the 27th Field Maintenance Squadron.  The Veteran's service treatment records show treatment in December 1964 at Misawa Air Base, Japan, and in January 1965 and February 1965 at Kunsan Air Base, Korea.  This is consistent with the information provided by the Air Force Historical Research Agency archivist, which found that the 27th Tactical Fighter Wing and its maintenance support personnel conducted a deployment known as Lima Mike 17 at Misawa from December 1964 to March 1965, with rotating three-week deployments at Kunsan.  The archivist found no deployments to Vietnam from this Wing during that time period.

The Veteran has submitted several internet articles regarding the 18th Tactical Fire Wing's missions in early 1964.  These records note that the 18th Tactical Fire Wing was based at Kadena Air Base in Okinawa, Japan, and flew reconnaissance missions over Vietnam and Laos.  A search of the Defense Personnel Records Image Retrieval System (CURR) of historical information related to the 18th Tactical Fire Wing from January 1964 to June 1964 found no reports of temporary duty assignments in the Republic of Vietnam for the 18th Field Maintenance Squadron.

The Air Force Historical Research Agency archivist produced evidence of the 45th Tactical Reconnaissance Squadron's deployment to Tan Son Nhut Air Force Base in South Vietnam for Operation Able Mable from January 1964 to May 1964.  This deployment included sufficient pilots and support personnel to maintain the aircraft in operationally ready status.  The 45th Tactical Reconnaissance Squadron was replaced by the 15th Tactical Reconnaissance Squadron.  The Veteran's service records do not place him in either squadron.  Moreover, the archivist noted that there was not much information concerning the maintenance support in Vietnam  and the Veteran was not referenced at all.

Additional evidence submitted by the Veteran includes the accounts of other service members regarding their temporary duties in Vietnam.  These statements do not refer to the Veteran or otherwise establish his presence in Vietnam.

While the evidence of record does show that the Veteran's unit participated in reconnaissance missions to and over the Republic of Vietnam during his service, it does not show that the Veteran's involvement in support of these missions included service in the Republic of Vietnam itself.

Based on the above, the Board finds that the weight of the competent and credible evidence is against a finding of service in the Republic of Vietnam during the Vietnam Era.  Given the Veteran's units of assignment, the nature of his job, and the research regarding his units, the Board finds that the contention that he was in Vietnam is not credible.  The Veteran has not alleged that he was otherwise exposed to herbicides during his active duty service.  As such, presumptive service connection under 38 C.F.R. § 3.309(e) is not available.

Additionally, certain chronic disabilities, such as diabetes mellitus, are entitled to presumptive service connection if the disease became manifest to a degree of 10 percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The record does not contain any records from the relevant time period.  VA treatment records show a diagnosis of diabetes mellitus in 2005 and later, approximately forty years after the Veteran's separation from service.  The record does not contain any earlier records of treatment for diabetes.  Therefore, there is no indication that the Veteran's diabetes manifested to a degree of 10 percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation). 

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Again, the Veteran is currently diagnosed with diabetes mellitus.  Thus, the current disability requirement is satisfied.

As discussed above, exposure to an herbicide agent has not been shown. Likewise, the Veteran's service treatment records show no diagnosis of or treatment for diabetes mellitus.  Therefore, the in-service occurrence or aggravation of a disease or injury requirement has not been satisfied.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Veteran has not alleged, nor does the record suggest that either diabetes mellitus or any symptoms of such have been continuously present since his separation from service.  As noted above, the medical evidence of record shows a diagnosis of diabetes mellitus forty years after the Veteran's separation from service.  When asked to identify if he had other treatment records that should be considered in conjunction with this claim, the Veteran responded that he had been diagnosed with diabetes at a VA facility.  See January 2011 Statement.  The Veteran has not provided any evidence of continuous symptoms of either disability during the intervening four decades.  For these reasons, continuity of symptomatology dating back to service is not shown for diabetes mellitus.

In sum, the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus.  The benefit sought on appeal is accordingly denied.  There is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for diabetes mellitus is denied.


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


